Citation Nr: 0827387	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from an 
initial grant of service connection for left knee 
degenerative joint disease, with pain on limitation of 
motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in September 
2006 at the St. Petersburg, Florida RO.  A transcript of the 
hearing is associated with the veteran's claims folder.

The Board remanded this matter in December 2006 for further 
evidentiary development.  The appeal has been returned to the 
Board for further appellate action.


FINDING OF FACT

1.  Prior to September 20, 2007, the evidence shows that the 
veteran's left knee degenerative joint disease, with pain on 
limitation of motion was manifested by range of motion of 
flexion to 90 degrees and extension to -5 degrees, with 
swelling and painful motion.  

2.  Examination on September 20, 2007 showed the veteran's 
left knee degenerative joint disease, with pain on limitation 
of motion was manifested by range of motion of flexion to 80 
degrees and limitation of extension to 10 degrees, with 
additional functional impairment as evidenced by pain on 
motion as well as weakened movement, excess fatigability and 
incoordination after even the least strenuous repetitive 
motion exercise.




CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left knee degenerative joint disease, with pain 
on limitation of motion prior to September 20, 2007 have been 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261, 5257 (2007).

2.  The criteria for an increased rating of 20 percent for 
left knee degenerative joint disease, with pain on limitation 
of motion have been met from September 20, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
has considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart V. 
Mansfield, 21 Vet. App. 505 (2007).  


Arthritis due to trauma, Diagnostic Code (DC) 5010, is rated 
using DC 5003.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a. 5003.  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  DC 5260, 
limitation of flexion of the leg, provides a zero percent 
evaluation for flexion to 60 degrees, a 10 percent evaluation 
for flexion to 45 degrees, a 20 percent evaluation for 
flexion to 30 degrees, and a 30 percent evaluation for 
flexion to 15 degrees.  DC 5261, limitation of extension of 
the leg, provides a zero percent evaluation for extension to 
5 degrees, a 10 percent evaluation for extension to 10 
degrees, a 20 percent evaluation for extension to 15 degrees, 
a 30 percent evaluation for extension to 20 degrees, a 40 
percent evaluation for extension to 30 degrees, and a 50 
percent evaluation for extension is to 45 degrees.  The 
normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Knee disability can also be rated under DC 5257, which 
provides a 10 percent rating for slight recurrent subluxation 
or lateral instability, a 20 percent rating for moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating for severe recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).


History and analysis

The veteran submitted his claim for service connection for 
left knee degenerative joint disease, with pain on limitation 
of motion in September 2002.  The February 2003 rating 
decision on appeal granted the veteran service connection, 
and assigned an initial rating of 10 percent, effective from 
November 19, 2001.  The veteran seeks a rating in excess of 
10 percent. 

Records received from the Social Security Administration 
shows that the veteran was found disabled for benefit 
purposes for a primary diagnosis of obesity and a secondary 
diagnosis of degenerative joint disease from December 1997.  
Many of the exhibits attached include VA treatment reports, 
which are duplicative.  

Private medical records from September 2002 from Dr. R.W. 
show that the veteran has severe knee arthritis and will need 
total knee replacements in the future.  It was reported that 
the knees had range of motion of approximately 5 to 80 
degrees, crepitus, and joint line tenderness.  The doctor 
noted that the veteran was currently 360 pounds, down from a 
high of 556 pounds.  The goal was to get to below 250 pounds.  
A statement by Dr. J.P., received by VA in December 2002, 
refers to treatment of the veteran for approximately 15 years 
and review of the September 2002 treatment note, and reports 
that the veteran has suffered from morbid obesity for an 
extended time and that he has had bilateral knee pain for 
years.  

VA treatment records show chronic knee pain.

On VA examination in January 2003, the veteran's left knee 
showed subjective tenderness on the medial, lateral aspect of 
the knee and also on the patella, infrapatellar and 
supratellar segment and also posteriorly which shows a 
Baker's cyst.  There is also subjective pain and tenderness 
on the upper part of the left knee medially but there was no 
appreciable local redness or heat or swelling.  An MRI 
revealed marked degenerative joint changes of the femoral-
tibial and femoral-patellar joint space with findings most 
severe on the medial, femoral, tibial join space, marked 
degeneration and degenerative horizontal cleavage tear of the 
posterior horn of the mid portion of the medial meniscus.  
The examiner indicated this may have resulted from the injury 
of a twisting accident while the veteran was still at work 
with the postal service in 1995.  The left knee has also been 
chronically more weight bearing as he has been favoring the 
right knee over the years and this could have contributed to 
the degenerative joint change and chronic left knee pain.  
The left knee is manifested by decreased flexion and 
extension of -5 extension and 90 degrees flexion with 
subjective aggravation of pain on flexion and extension of 
the left knee and a Baker's cyst of the left knee.  

A letter dated in August 2005 from Dr. R.W. states that the 
veteran is totally disabled due to very severe bilateral knee 
arthritis and deformities and morbid obesity.  The doctor 
states that x-rays show severe joint damage with varus 
deformities and subluxation.  He asserts that the veteran's 
condition is progressive.

Statements by the veteran, his wife, his daughter and a 
friend all describe the limitations that that veteran has 
because of his disability.  These statements chronicle the 
difficulties the veteran has in his everyday activities and 
the strain that his disability has put on his family life.  
The underlying theme in these statements is that the 
veteran's quality of life has been severely compromised by 
his disability.

At the September 2006 hearing the veteran described his left 
knee having constant pain and him barely being able to walk.  
He discussed taking morphine pills three times a day and that 
he has a hard time even walking from his bed.  The veteran 
discussed the burden that he puts on his wife, with her 
having to wait on him hand and foot.  The postal service 
recommended he leave after fifteen years due to his knee 
disabilities and so they give him little choice but to take 
disability and leave.  The veteran also discussed the 
swelling and soreness in his left knee.  In addition, he 
described a situation where the knee just gave way when he 
went to sit down.

On VA examination in September 2007 the veteran reported that 
he has a constant level 7/10 aching pain deep in his left 
knee which flares to 9/10 on ambulating only ten feet from 
his electric scooter to the exam room, using a cane to 
offload the knee.  Pain returns to level 7/10 after a few 
hours of rest.  The veteran also states he has weakness of 
the knee, demonstrated on ambulating the ten feet to the exam 
table.  Stiffness of the left knee is confirmed on physical 
exam and heat can be palpated in the knee.  The veteran also 
reports giving way and locking of the left knee and there is 
marked decrease of motion during examination.  The veteran 
reports easy fatigability and lack of endurance in the left 
knee.  

Soft tissue obesity around the left knee made it difficult 
for the examiner to rule out an effusion, but there was 
crepitans of the left knee joint.  Baker's cyst could not be 
ruled out because of subcutaneous fat.  The anterior tibia 
moved one centimeter anteriorly, indicating instability more 
likely due to loss of cartilage in the femorotibial joints 
rather than the actual anterior cruciate laxity or tear.  
There was laxity and instability of the joint on medial and 
lateral stressing allowing approximately ten degrees of 
motion both ways because of marked loss of cartilage in both 
the medial and lateral compartment.  Because of the veteran's 
involuntary muscle splinting when attempting to flex the left 
knee it was difficult to evaluate for a Lachman's or 
McMurray's sign.

The veteran could not extend his left knee beyond 10 degrees 
of flexion.  Active flexion was from 10 degrees of flexion to 
80 degrees of flexion limited by pain and stiffness with 
sharp endpoint.  Passive flexion was from 10 degrees of 
flexion to 90 degrees of flexion, limited by severe level 
9/10 pain deep in the knee joint.  The veteran could not 
perform any repetitive motion exercises such as deep knee 
bends because of his unstable left knee and morbid obesity.  
He also could not perform repetitive extension of the left 
knee from 80 degrees to 10 degrees because of limitation by 
pain.  The veteran had obvious increased weakness, pain, 
fatigability and incoordination after even the least 
strenuous repetitive motion exercise of the left knee.  The 
examiner's diagnosis was severe degenerative arthritis of the 
left knee of the medial and lateral femoral tibial 
compartments and of the paterllofemoral compartment resulting 
in instability of the left knee with a 15 degree varus 
deformity.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Hart V. Mansfield, 21 Vet. App. 505 (2007).  In the 
present matter a staged rating is necessary.



A.  Prior to September 20, 2007

The February 2003 rating decision on appeal granted the 
veteran service connection, and assigned an initial rating of 
10 percent, effective from November 19, 2001.  Based on the 
evidence of record, the Board finds that an initial rating in 
excess of 10 percent prior to September 20, 2007 is not 
warranted for the veteran's left knee degenerative joint 
disease, with pain on limitation of motion.  

The veteran's left knee degenerative joint disease, with pain 
on limitation of motion was initially evaluated at 10 percent 
using 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5257.  In 
the selection of diagnostic codes assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  DC 5299 refers generally to orthopedic 
disabilities and is not associated with any specific rating 
criteria.  See 38 C.F.R. §§ 4.27, 4.71a.  DC 5257, other 
disability of the knee, rates recurrent subluxation or 
lateral instability as 10 percent when slight, 20 percent 
rating when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a.  

Although the February 2003 rating decision listed the left 
knee disability using DC 5299-5257, it discussed the criteria 
of DC 5003 and indicated that the 10 percent rating was 
assigned on the basis of painful or limited motion.  The 
Board also notes that a December 2007 rating decision granted 
a separate 10 percent disability rating for left knee 
instability pursuant to DC 5257, based on findings in the 
September 2007 VA examination report of medial and lateral 
instability because of marked loss of cartilage in both the 
medial and lateral compartment.  The December 2007 rating 
decision and a February 2008 rating decision listed both DC 
5260 (at 10 percent) and DC 5261 (at 0 percent) for the left 
knee degenerative joint disease with pain on limitation of 
motion, as well as DC 5257 for the instability of the left 
knee. Therefore, other diagnostic codes are necessary to 
determine the current status of the veteran's degenerative 
joint disease, with pain on limitation of motion.

Several of the diagnostic codes for disability of the knee 
and leg are not applicable in this appeal. The veteran does 
not have ankylosis of the knee (DC 5256), dislocated 
semilunar cartilage (DC 5258), impairment of the tibia and 
fibula (DC 5262), or genu recurvatum (DC 5263).  The Board 
will discuss the remaining diagnostic codes below.

Dr. R.W. reported range of motion of approximately 5 to 80 
degrees, crepitus, and joint line tenderness of both knees in 
September 2002.  On VA examination in January 2003, the left 
knee range of motion studies showed flexion to 90 degrees and 
extension to -5 degrees.  These findings equate to 
noncompensable ratings under DC 5260 and DC 5261, which 
assign noncompensable ratings for flexion to 60 degrees and 
for extension to 5 degrees and require flexion to 45 degrees 
or limitation of extension to 10 degrees for a 10 percent 
evaluation.  The Board also notes that the veteran performed 
all range of motion testing, even with pain. Although the 
veteran's pain must be considered in evaluating his service-
connected disability, the Schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997). 

Given the objective confirmation of limitation of motion by 
findings such as swelling and painful motion, however, the 
veteran's left knee degenerative joint disease, with pain on 
limitation most closely approximates a 10 percent rating 
under DC 5003.  Therefore, the Board finds that an initial 
rating in excess of 10 percent prior to September 2007 is not 
warranted for the veteran's left knee degenerative joint 
disease, with pain on limitation.

B.  From September 20, 2007

Based on the evidence of record, the Board finds that an 
increased rating of 20 percent is warranted for the veteran's 
left knee degenerative joint disease, with pain on limitation 
of motion from September 20, 2007.  Range of motion studies 
upon VA examination in September 2007 revealed that the 
veteran's flexion was to 80 degrees, which again warrants a 
noncompensable rating under DC 5260.  However, the veteran 
was shown to have limitation of extension to 10 degrees.  
Hence, he meets the criteria for a 10 percent rating for the 
knee under DC 5261.  Additionally, there was evidence of 
additional functional impairment as evidenced by pain on 
motion as well as weakened movement, excess fatigability and 
incoordination after even the least strenuous repetitive 
motion exercise.  With consideration of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra, the Board finds that the veteran's 
left knee degenerative joint disease, with pain on limitation 
of motion more closely approximates limitation of extension 
to 15 degrees.  Therefore, a 20 percent rating is warranted.

To assign a higher, 30 percent, rating, the evidence would 
have to establish that the veteran's left knee degenerative 
joint disease, with pain on limitation of motion had flexion 
limited to 15 degrees or extension limited to 20 degrees.  As 
previously noted, the veteran had flexion to 80 degrees and 
extension limited to 10 degrees.  All the medical evidence of 
record reveals that the veteran more closely approximates a 
20 percent rating than a 30 percent rating for the veteran's 
veteran's left knee degenerative joint disease, with pain on 
limitation of motion. 

Consequently, the Board finds that the disability picture for 
the veteran's service-connected left knee degenerative joint 
disease, with pain on limitation of motion does not more 
nearly approximate the criteria for a 30 percent evaluation 
than those for a 20 percent evaluation from September 20, 
2007.  See Fenderson, supra.  In light of the above, a rating 
higher than 20 percent is not warranted.  38 C.F.R. § 4.7.

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving reasonable doubt in the claimant's favor, an 
increased rating of 20 percent is granted from September 20, 
2007.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a November 2002 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed left 
knee disability.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  By an August 2006 letter the veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  The veteran 
was also provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation, by a letter in December 
2006.  A February 2004 statement of the case (SOC) and 
February 2008 supplemental statement of the case (SSOC) 
explained what specific regulatory provisions govern his 
disability and why the increased rating claim remained 
denied.  The Board concludes that VA has met its duty to 
notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records, as well as 
the available records identified by the veteran that he 
authorized VA to obtain.  The veteran was also given VA 
examinations, with medical opinions, in connection with the 
claim.  He has submitted lay statements and testified in a 
hearing before the undersigned.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and has done so.  Neither the 
veteran nor his representative has indicated that there are 
any available additional pertinent records to support the 
veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An initial rating in excess of 10 percent for left knee 
degenerative joint disease, with pain on limitation of motion 
to September 20, 2007 is denied.

An increased rating of 20 percent for left knee degenerative 
joint disease, with pain on limitation of motion is granted 
from September 20, 2007, subject to the law and regulations 
regarding the payment of monetary benefits.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


